C. A. D. C. Cir. [Certiorari granted, 475 U. S. 1081.] Counsel for the parties are invited to file supplemental briefs, not to exceed 10 pages in length (15 pages if filed on behalf of both petitioners or both respondents), limited to the following question: “In view of 28 U. S. C. § 2344, 49 U. S. C. § 10327(i), and the passage of more than 60 days between (1) respondents’ appeals from the Interstate Commerce Commission’s October 25, 1983, order, declining to reconsider its May 18, 1983, order regarding respondent Brotherhood of Locomotive Engineers’ motion for clarification, and (2) service of the Commission’s May 18, 1983, clarification order, did the appeals properly bring before the reviewing court the May 18, 1983, order?” Briefs may be submitted no later than December 22, 1986.